 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PABLO P. PINA,                                     No. 1:17-cv-01681-DAD-SAB (PC)
12                       Plaintiff,
13            v.                                         ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS AND DENYING
14    SCOTT KERNAN, et al.,                              PLAINTIFF’S MOTION FOR INJUNCTIVE
                                                         RELIEF
15                       Defendants.
                                                         (Doc. Nos. 14, 19)
16

17           Plaintiff Pablo P. Pina is a state prisoner proceeding pro se and in forma pauperis in this

18   civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On July 3, 2018, the assigned magistrate judge issued findings and recommendations

21   recommending that plaintiff’s motion for an order directing prison officials to provide him access

22   to his legal materials be denied. (Doc. No. 19.) The findings and recommendations were served

23   on plaintiff and contained notice that objections were to be filed within twenty-one (21) days.

24   Plaintiff did not file objections and the time for doing so has expired.

25           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

26   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

27   and recommendations to be supported by the record and by proper analysis.

28   /////
                                                        1
 1        Accordingly, IT IS HEREBY ORDERED that:

 2              1. The findings and recommendations issued on July 3, 2018 (Doc. No. 19) are

 3                 adopted in full; and

 4              2. Plaintiff’s motion for a court order directing prison officials to produce his legal

 5                 materials (Doc. No. 14) is denied.

 6   IT IS SO ORDERED.
 7
       Dated:     October 5, 2018
 8                                                      UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
